PER CURIAM.
On June 19, 1939, the National Labor Relations Board petitioned this court to decree the enforcement of the Board’s order of July 9, 1938, requiring respondent, Sterling Electric Motors Inc., to cease and desist from certain practices and to take certain affirmative action. Answering, respondent prayed that the order be set aside. We heard the case and, on January 9, 1940, entered a decree setting the order aside. 9 Cir., 109 F.2d 194.
On March 9, 1940, this decree was set aside and the Board petitioned for and was granted a rehearing. At the rehearing, respondent applied for and, on April 22. 1940, was granted leave to adduce additional evidence, to be taken by the Board. Thereafter, on May 6, 1940, prior to the taking of such additional evidence, we entered a decree setting aside the Board’s order in part and, as to the remainder thereof reserving our decision. 9 Cir., 112 F.2d 63.
The Board petitioned the Supreme Court for a writ of certiorari. While that petition was pending we vacated and set aside our decree of May 6, 1940. 9 Cir., 114 F.2d 738. Thereupon the Board filed in the Supreme Court a motion for leave to file a petition for writs of mandamus and prohibition. On October 28, 1940, the motion was denied and the petition for writ of certiorari was dismissed. 311 U.S. —, 61 S.Ct. 67, 85 L.Ed. —, 311 U.S. —, 61 S.Ct. 69, 85 L.Ed. —.
On February 20, 1941, the Board filed in this court additional evidence taken before the Board pursuant to our order of April 22, 1940, new findings thereupon made by the Board, and the Board’s recommendation that its order of 'July 9, 1938 be set aside.
Recommendation accepted and decree entered accordingly.